DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Regarding claim 1, the phrase “wherein said helmet comprises ducts suitable to place said suction means in fluid through connection with said channels and to interconnect said channels so that all said channels always have the same pressure” fails to comply with the written description requirement. The specification appears to provide support for the language on Page 5 of the specification stating “The hair cutting device 1 comprises suction means 3 suitable to depress the channels 22 making the hair 11 enter said channels; and the helmet 2 comprises ducts 24 suitable to place the suction means 3 in fluid through connection with the channels 22. Preferably, the ducts 24 interconnect the channels 22 so that all the channels 24 always have the same pressure”. However, the specification does not appear to describe how a single suction means (3) on a single side of the helmet (1), as shown in Figure 1, is capable of creating the same pressure throughout the entirety of the helmet through channels (22). If there is only a single suction means (3) on one side of the helmet, the pressure created throughout the channels and through the ducts (24) would have to be reduced to some degree, from one side of the helmet to the other. How does the suction means (1) provide a constant fluid flow of pressure throughout the helmet (1) and through multiple channels (22) and ducts (24)? Examiner also notes it is unclear how the device provides the same pressure “always” throughout the channels, even when the device is off, just starting up, or being turned off. There would appear to be situations when the device is not being used, or in specific scenarios, where the channels may not “always” have the same pressure, which does not appear to be provided for in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 1, the phrase “wherein said helmet comprises ducts suitable to place said suction means in fluid through connection with said channels and to interconnect said channels so that all said channels always have the same pressure” is unclear. The specification appears to provide support for the language on Page 5 of the specification stating “The hair cutting device 1 comprises suction means 3 suitable to depress the channels 22 making the hair 11 enter said channels; and the helmet 2 comprises ducts 24 suitable to place the suction means 3 in fluid through connection with the channels 22. Preferably, the ducts 24 interconnect the channels 22 so that all the channels 24 always have the same pressure”. How does the suction means (1) provide a constant fluid flow of pressure throughout the helmet (1) and through multiple channels (22) and ducts (24) to create the same pressure throughout the channels? If there is only a single suction means (3) on one side of the helmet, the pressure created throughout the channels and through the ducts (24) would have to be reduced to some degree, from one side of the helmet to the other thereby resulting in reduced pressure to some degree throughout the helmet from one side to another.
Claims 3-8 dependent from claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dlouhy (U.S. Patent No. 3,413,985) in view of Lefcoski (U.S. Patent No. 3,233,614).
Regarding claim 1 Dlouhy teaches a hair cutting device comprising a helmet (22) suitable to be placed on the head and defining an inner surface (132) facing said hair when said helmet is worn (Figure 3); 
wherein said inner surface is counter shaped to at least part of said head with said hair (Figure 3)(Examiner notes the surface 132 to be “rounded” and shaped to some degree to the users head); 
wherein said helmet comprises channels each of which defines an inlet section for said hair in said channels and a main extension axis substantially radial with respect to said inner surface; and 
for each channel cutting means of said in said channel defining a cutting direction (Figure 3 and 11; Col. 2, Lines 55-66, Col. 7 Lines 17-20 and Col. 8, Lines 16-22; Examiner notes the head/stationary blade (28) allows the hair enter a channel to be cut via blade (27) and the hair then exits through duct 150); and 
suction means (135) suitable to depress said channels making said hair enter said channels (Col. 7, Lines 14-16; Figure 3); and 
wherein said helmet comprises ducts (150) suitable to place said suction means in fluid through connection with said channels and to interconnect said channels so that all said channels have a pressure (Figures 3 and 11; Dlouhy Col. 7, Lines 14-16; Examiner notes there to be a single vacuum source providing a pressure throughout helmet 24 through the channels and ducts).

Dlouhy does not provide the cutting direction substantially perpendicular to said main extension axis.
LefcoskiIt teaches it is known in the art of helmet hair cutting devices to incorporate a cutting assembly (54) incorporating a cutting element (57,58) wherein the cutting direction (D1) is substantially perpendicular to a main extension axis (Figure 2; Col. 4, Lines 36-57).

    PNG
    media_image1.png
    265
    537
    media_image1.png
    Greyscale

One of ordinary skill in the art would have good reason to pursue cutting mechanisms which are known to be useful for a particular cutting function. There are a finite number of possible cutting elements which pertain to a hair cutting device and allow for the cutting element to provide the hair cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable cutting mechanism in an attempt to provide an improved cutting function for the hair cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Therefore, the modified device of Dloughy in view of Lefcoskilt provides the cutting direction (D1) is substantially perpendicular to the main extension axis (Dlouhy Figure 3 and LefcoskiIt Figure 2).

Dloughy does not provide all said channels always have the same pressure.
One of ordinary skill in the art would have good reason to channel pressure which are known to be useful for a particular cutting function. There are a finite number of possible pressure ranges which pertain to a hair cutting device and allow for the hair to be positioned resulting in the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable pressurization in an attempt to provide an improved cutting function for the hait cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 3, the modified device of Dlouhy provides wherein said ducts (150) place said channels in reciprocal fluid through connection so as to have said channels at the same pressure (Dlouhy Figures 4 and 11; Dlouhy Col. 7, Lines 14-16; Examiner notes there to be a single vacuum source providing a pressure throughout helmet 24).
Regarding claim 5, the modified device of Dlouhy provides wherein said cutting means comprise a blade (58) and a movement element (26,27,59) of said blade along said cutting direction (Figures 2 and 8; Col. 4, Lines 45-57).
Regarding claim 7, the modified device of Dlouhy provides, wherein said cutting means comprise a blade (58) and a movement element (26,27,59) of said blade along said cutting direction (Figures 2 and 8; Col. 4, Lines 45-57).
Regarding claim 8, the modified device of Dlouhy provides, wherein said cutting means comprise a blade (58) and a movement element (26,27,59) of said blade along said cutting direction (Figures 2 and 8; Col. 4, Lines 45-57).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dlouhy (U.S. Patent No. 3,413,985) in view of Lefcoski (U.S. Patent No. 3,233,614) as applied to claim 1 above, and further in view of Dreyer (U.S. Patent No. 4,210,162).
Regarding claims 4 and 6, the modified device of Dlouhy does not provide wherein each of said ducts comprises filter means suitable to prevent the entry of said hair into said ducts.
Dreyer teaches it is known in the art of hair devices to incorporate a duct (33) with a filter (35) to prevent entry of said hair into said ducts (Figure 2; Col. 3, Lines 15-23)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Dlouhy to incorporate the teachings of Dreyer to provide filters to ducts. Doing so prevents debris from continuing throughout the ducts (Col. 3, Lines 15-23).

Response to Arguments
Applicant’s arguments filed 06/27/202 with respect to claims 1 and 3-8 have been considered but are moot because of the new ground of rejection above. Examiner notes the 112(a) and (b) rejections highlight new rejections regarding the claimed subject matter of the channels “always have the same pressure”.

Conclusion
Any inquiry Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  09/19/2022Examiner, Art Unit 3724                                                                                                                                                                                                        /SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724